Citation Nr: 0948282	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-08 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1949 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
bilateral hearing loss which is due to any incident or event 
in active service, and sensorineural hearing loss as an 
organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's tinnitus 
is due to any incident or event in active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In June 2006 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the September 2006 rating 
decision, February 2007 SOC, and March 2007 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the June 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection).

As provided by 38 U.S.C. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability benefits.  
Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical 
evidence is not required when the determinative issue in a 
claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009)

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss), become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309(a) (2009).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at last three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  Even if disabling loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any 
evidence showing the Veteran had bilateral hearing loss 
during service is not fatal to his claim for service 
connection.  The laws and regulations do not strictly require 
in-service complaint of, or treatment for, hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of 
Appeals for Veterans Claims has held where there is no 
evidence of the veteran's claimed hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service . . . ."  Hensley, supra, 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  
Therefore, the critical question is whether the veteran has 
current hearing loss disability which is causally related to 
service.

The Veteran's service treatment records (STRs) show that at 
his enlistment examination in February 1949 there were no 
significant abnormalities of the ear canals, external ears, 
or ear drums, and the ear drums were not perforated.  The 
Veteran's hearing was 15/15 bilaterally on whispered and 
spoken voice tests.  At his discharge examination in October 
1952 his hearing was 15/15 bilaterally on whispered and 
spoken voice tests.  Audiometric testing was not performed.  
The STRs do not show any complaints or treatment related to 
the Veteran's hearing or tinnitus.

In a statement submitted with his May 2006 claim, the Veteran 
wrote that his primary occupation in the Air Force was 
working as a mechanic on B29, F80 and F84 aircraft (the 
former a propeller driven bomber and the latter two jet 
fighters).  He feels that his exposure to noise during 
service on the flight line and when firing pistols and 
submachine guns led to his bilateral hearing loss and 
tinnitus.  Hearing protection was not issued or used during 
his service in the Air Force.  His post-service occupation 
was in retail sales, and he did not have exposure to noise in 
his hobbies.  The Veteran wrote that he has difficulty 
hearing higher pitched tones, needs to turn up the television 
and radio volume loud, has difficulty hearing conversation, 
and has interference with hearing due to the ringing in his 
ears.

April 2006 private audiological testing showed mild to 
moderate high frequency sensorineural hearing loss in the 
right ear and moderate to severe sensorineural hearing loss 
in the left ear.  Speech reception thresholds were 25 
decibels bilaterally, and speech discrimination scores were 
100 percent in the right ear and 96 percent in the left ear.  
The April 2006 audiogram results from private treatment are 
presented on a graph without interpretation.  See 38 C.F.R. § 
4.85; Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (Board may 
not interpret graphical representations of audiometric data).    

The Veteran underwent a VA audiological examination in 
September 2006 at which he complained of ringing bilateral 
tinnitus and hearing loss.  He denied otalgia, vertigo, ear 
surgery, and ear discharge, but he had lightheadedness and 
brief dizziness on occasion.  No family history of hearing 
loss was reported.  The Veteran said that he had the greatest 
difficulty hearing in groups of speakers.  He reported that 
his tinnitus was "mostly constant" bilateral ringing which 
he had experienced for a long time or "almost forever," 
although he could not recall the circumstances surrounding 
its onset.

On the authorized audiological evaluation at the VA 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
40
LEFT
10
10
15
35
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  Visual 
otoscopic inspection revealed that the ear canals were clear 
bilaterally.

The VA examiner wrote that the Veteran's hearing was normal 
in the right ear between 500 and 3000 Hz, with mild 
sensorineural hearing loss at 4000 Hz.  In his left ear the 
Veteran had normal hearing sensitivity between 500 and 2000 
Hz with moderately severe high frequency sensorineural 
hearing loss.  There was normal middle ear peak pressure and 
compliance bilaterally, and ipsilateral acoustic reflexes at 
1000 Hz were absent in the right ear and present within 
normal limits in the left ear.  Pure tone Stenger at 6000 Hz 
was negative.  The examiner diagnosed the Veteran with mild 
to moderately severe high frequency sensorineural hearing 
loss bilaterally, and noted that he reported "mostly" 
constant tinnitus.  She opined, based upon the configuration 
of the hearing loss (sloping loss versus noise "notch") and 
lack of complaint of hearing problems for more than 50 years, 
that the hearing loss and tinnitus are less likely than not 
caused by or related to his military service.

The Veteran wrote in his October 2006 Notice of Disagreement 
that hearing loss was common among the personnel in his 
section during his active service, and that it was considered 
a hazard of the job.  He said they did not go to sick call 
for it because it would have been a waste of time and the 
expectation was that their hearing would somehow restore 
itself.  He also noted that he has not been exposed to the 
same level of noise as during his active service since his 
discharge.  In a March 2007 statement the Veteran wrote that 
tinnitus has been a part of his life since working on the 
flight line and "only gets worse."

After a review of the evidence, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral hearing loss and 
tinnitus.  He was diagnosed with mild to moderate high 
frequency sensorineural hearing loss in the right ear and 
moderate to severe sensorineural hearing loss in the left ear 
at April 2006 private treatment.  No opinion was offered as 
to etiology.  On the other hand, the VA examiner diagnosed 
mild to moderately severe high frequency sensorineural 
hearing loss bilaterally, and noted his tinnitus.  She 
opined, based upon the configuration of the hearing loss 
(sloping loss versus noise "notch") and lack of complaint 
of hearing problems for more than 50 years, that the 
Veteran's hearing loss and tinnitus are less likely than not 
caused by or related to his military service.  The Board 
acknowledges the Veteran's statements of acute hearing 
difficulty immediately after working on aircraft in service, 
but neither hearing loss or tinnitus was noted during 
service, and continuity of symptomatology over the decades 
since service is not shown, by either medical treatment or 
complaints.  See 38 C.F.R. § 3.303(b).

We recognize the sincerity of the arguments advanced by the 
Veteran that his bilateral hearing loss and tinnitus are 
service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson, supra.  However, bilateral 
sensorineural hearing loss and tinnitus require specialized 
training for a determination as to diagnosis and causation, 
and are therefore not susceptible of lay opinions on 
etiology.  

Because the evidence preponderates against the claim of 
service connection for bilateral hearing loss and tinnitus, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


